                                EMERGENCY CURFEW
                             Issued pursuant to DRMC Section 2-98

I, Michael B. Hancock, Mayor of the City and County of Denver, subject to the authority granted to me
pursuant to the State Constitution, the Colorado Revised Statutes, the Charter of the City and County of
Denver (“Charter”), and the Denver Revised Municipal Code (“DRMC”), do hereby proclaim the
following Emergency Regulation:
WHEREAS, on May 25, 2020, George Perry Floyd died while in the custody of the Minneapolis Police
Department; and
WHEREAS, in the aftermath of Mr. Floyd’s death, a civil disturbance has occurred within the
downtown and surrounding areas of the City and County of Denver, with resulting significant and
extensive damage to people and/or property, including several public and private businesses and
buildings that have been damaged, looted, or burned; and
WHEREAS, in the aftermath of Mr. Floyd’s death and the resulting civil unrest and disorder, law
enforcement personnel, residents, and visitors have been and remain at risk of significant injury and
death, as well as significant destruction to public and private property and the potential for further
civil unrest or disorder is to such an extent that extraordinary measures must be taken to preserve
order necessary to protect the public health, safety, and welfare; and
WHEREAS, a majority of the destruction and violence has taken place under the cover of darkness; and
WHEREAS, as a result, on May 30, 2020, I declared a State of Local Disaster Emergency pursuant to the
State Constitution, the Colorado Disaster Emergency Act (C.R.S. § 24-33.5-701, et seq.), the Charter and
Ordinances of the City and County of Denver, and Chapter 16 of the Denver Revised Municipal Code;
and
WHEREAS, pursuant to the Charter and Ordinances of the DRMC, the Mayor, as the chief
executive officer of the city, is vested with all the executive and administrative powers granted to the
City and County of Denver by Article XX of the Constitution of the State of Colorado, and all
executive and administrative powers contained in the Charter of the City and County of Denver, and
otherwise existing by operation of law, including the power to enforce all laws and ordinances; and
WHEREAS, pursuant to the Declaration of Local Disaster Emergency, the Mayor is authorized to
exercise some or all of the powers allowed by the State Constitution, the Colorado Disaster
Emergency Act, and the Charter and Ordinances of the City and County of Denver during the State
of Local Disaster Emergency; and
WHEREAS, DRMC Section 2-98 vests the Mayor, as an officer of the city, with the express
authority to adopt emergency rules if such action is deemed necessary to protect immediately the
public health, safety or welfare; and
NOW, THEREFORE, I, Michael B. Hancock, Mayor of the City and County of Denver, do hereby


                                                                                                 Exhibit 2
declare pursuant to this emergency regulation that:
 1. A nighttime curfew is imposed in all public places within the City and County of Denver,
     including streets and public right-of-ways, during the following times:
     a) From 9:00 p.m. on Monday, June 1, 2020, until 5:00 a.m. on Tuesday, June, 2, 2020; and
     b) From 9:00 p.m. on Tuesday, June 2, 2020, until 5:00 a.m. on Wednesday, June 3, 2020; and
     c) From 9:00 p.m. on Wednesday, June 3, 2020, until 5:00 a.m. on Thursday, June 4, 2020;
         and
     d) From 9:00 p.m. on Thursday, June 4, 2020, until 5:00 a.m. on Friday, June 5, 2020.

 2. During the hours of curfew, all persons are prohibited from using, standing, sitting, traveling or
     being present on any public street or in any public place, including for the purpose of travel,
     with the following exceptions:
           a. All law enforcement, fire, paramedics or other medical personnel, Colorado National
              Guard as well as any other emergency response personnel authorized by the City and
              County of Denver, and credentialed members of the news media.
           b. Individuals traveling directly to and from work, traveling directly to and from the
              Denver International Airport, seeking exempt care, fleeing dangerous circumstances,
              or experiencing homelessness.
           c. Any person to whom permission by authorized City and County of Denver officials is
              specifically granted.
 3. The office of the Mayor of the City and County of Denver shall designate any additional
     personnel that are exempt from the curfew pursuant to Paragraph 2 above.
 4. For purposes of this emergency regulation, “travel” includes, without limitation, travel on foot,
     bicycle, skateboard, scooter, motorcycle, automobile, or public transit, or any other mode of
     transporting a person from one location to another.
 5. For purposes of this emergency regulation, “public place” means any place, whether on privately or
     publicly owned property, accessible to the general public, including but not limited to public streets
     and roads, alleys, highways, driveways, sidewalks, parks, vacant lots, and unsupervised property.
     For purposes of this emergency regulation, “public place” does not include the Denver International
     Airport.
 6. For purposes of this emergency regulation, “exempt care” means necessary medical services for an
     individual’s self or family member.
It shall be unlawful to violate the curfew established pursuant to this emergency regulation. A violation
of this emergency regulation is a criminal violation of the Denver Revised Municipal Code and is
punishable by a fine not to exceed $999.00 or imprisonment for not more than 300 days, pursuant to
DRMC, Section 1-13.




                                                                                                  Exhibit 2
June 1, 2020
               Date             Michael B. Hancock
                                Mayor, City and County of Denver


                      ATTEST:




                                Paul D. López
                                Denver Clerk and Recorder


                                POSTED: June 1, 2020




                                                                   Exhibit 2
